Citation Nr: 0949066	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of old 
fracture, pelvis, involving the inferior ramus of the pubis, 
left, currently rated as 0 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to July 
1957; and from June 1958 to May 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2006, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.   

The Veteran presented testimony at a Board hearing in October 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that in addition to the issues enumerated 
above, the Veteran appealed the issue of whether new and 
material evidence had been received to reopen a service 
connection claim for motion sickness.  However, the Veteran 
stated at his Board hearing that he wished to withdraw that 
issue.  Consequently, it is not before the Board.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disability, described as 
residuals of old fracture, pelvis, involving the inferior 
ramus of the pubis, left, is not manifested by malunion of 
the femur with slight knee or hip disability.  

2.  A left hip disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service or to a 
service-connected disability.  

3.  .Sterility is not causally related to the Veteran's 
active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected residuals of 
old fracture, pelvis, involving the inferior ramus of the 
pubis, left have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5255 
(2009).

2.  Left hip disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service; left hip 
disability is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

3.  Sterility was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated November 2005 and March 2006.  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the November 2005 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a July 2007 correspondence that fully 
complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his increased rating claim and his service connection for 
left hip disability and for sterility claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in March 2006 and April 2009, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his alleged sterility.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to show 
that the Veteran has been diagnosed with sterility.  There is 
no competent medical evidence of a current disability.  
Moreover, the evidence fails to show that alleged sterility, 
first reported many years post service, had its onset in 
service or is otherwise related thereto.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected residuals of old fracture, 
pelvis, involving the inferior ramus of the pubis, left have 
been rated by the RO under the provisions of Diagnostic Code 
5255.  Under this regulatory provision, a 10 percent is 
assigned for malunion of the femur with slight knee or hip 
disability.  A 20 percent evaluation is assigned for malunion 
of the femur with moderate knee or hip disability.  A 30 
percent evaluation is assigned for malunion with marked knee 
or hip disability.  A 60 percent evaluation is assigned for 
fracture of surgical neck with false joint or impairment with 
nonunion without loose motion and weightbearing preserved 
with aid of brace.  An 80 percent evaluation is assigned for 
fracture of the shaft or anatomical neck with nonunion, with 
loose motion (spiral or oblique fracture).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At the Veteran's Board hearing, he testified that he has 
limitation of motion and painful motion with his pelvic 
fracture problem as well as in his left hip.  He stated that 
he just had surgery on both his left and his right hips.  He 
reported that he is in physical therapy and that he has 
problems walking and sitting for periods of time.  

The Veteran underwent a VA examination in March 2006.  He 
alleged that he had an abnormality of the left hip.  Upon 
examination, the examiner did not find any residuals or 
limitation o functional loss in the left hip.  The examiner 
noted that the Veteran was ambulatory and had a stable gait.  
He also had a normal heel-toe gait and was without antalgia.  
He alleged left buttock pain but not left ischial pain or 
anterior pubic pain.  There was no real groin pain.  He did 
not use any assistive devices.  He was able to internally 
rotate 35 degrees and externally rotate 65 degrees.  He 
achieved 125 degrees of flexion bilaterally.  He extended 30 
degrees bilaterally.  He adducted 25 degrees and abducted at 
least 45 degrees.  External rotation was 60 degrees and 
internal rotation was 35 degrees bilaterally.  

The examiner noted no increased limitation of range of motion 
with pain, repetitive motion, or weakness.  There were no 
flare-ups and there have been no hospitalizations.  X-rays 
showed no change in the pelvis.  The examiner noted that it 
was well healed without any indication of displacement 
whatsoever.  The examiner opined that it would be unrealistic 
to allege that an injury occurring in 1955 and that did not 
necessitate any surgical intervention would have the minimal 
amount of changes shown in either hip socket.  Therefore, the 
examiner opined that there was no correlation between his 
fractured pubis and his hip complaints especially given the 
fact that there was no indication of any abnormality of the 
hips at the time of the injury.  

The Veteran underwent another VA examination in April 2009.  
The examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the Veteran was not 
receiving any current treatment for residuals of a fractured 
pelvis; but that he complains primarily of hip and groin 
pain.  Upon examination, there was no evidence of leg 
shortening or of abnormal bone.  There was evidence of 
abnormal hip joints that resulted in limited and painful 
motion.  There was no flail joint or false joint.  There was 
no evidence in the feet of abnormal weight bearing.  The 
Veteran reported only being able to stand for one hour and 
being able to walk 1/4 mile.  There was no evidence of genu 
recurvatum; and there were no constitutional signs of bone 
disease.  There was no malunion of the OS calcis or 
astragalus.  The examiner noted that both groins were tender 
as was the posterior right hip.  Range of motion of the right 
hip was 30 degrees of flexion and 15 degrees of abduction.  
Range of motion of the left hip was 45 degrees of flexion and 
40 degrees of abduction.  The Veteran was unable to cross 
either leg over the opposite one.  His gait was severely 
antalgic, and he used a cane.  X-rays of the left hip showed 
no acute fracture or dislocation.  There was mild 
degenerative joint disease.  X-rays of the left femur showed 
left knee prosthesis.  Localized lucency in the distal femur 
on lateral view was likely localized osteopenia.  X-rays of 
the pelvis showed mild degenerative changes of both hip 
joints (left greater then right).  The examiner diagnosed the 
Veteran with status post fractured pelvis involving the left 
inferior pubic ramus.  

The examiner stated that the Veteran is unable to play 
sports; that he is severely limited in his ability to do 
chores, exercises, perform recreational activities, and to 
shop; he is moderately limited when traveling, bathing, 
dressing, and toileting; he is not limited at all in terms of 
feeding and grooming himself.  However, the examiner stated 
that the Veteran's "limitation of motion, activity, and 
function are secondary to residuals of arthritis of both 
knees and arthralgia both hips Right > Left; therefore, I do 
not consider that there is any correlation between the 
fracture pubic ramus in 1955 and his current hip complaints 
and also no left hip functional loss which can be attributed 
to the fracture pelvis."   

The Board notes that in order to warrant a compensable rating 
for his old fracture of the pelvis, the disability must be 
manifested by a malunion of the femur with slight knee or hip 
disability.  In this case, there is no evidence that there is 
a malunion of the femur.  X-rays of the left femur showed 
left knee prosthesis; and localized lucency in the distal 
femur was likely localized osteopenia.  Moreover, though the 
Veteran appears to have at least a slight disability of the 
knees and hips, the April 2009 examiner opined that these 
disabilities were not related to the Veteran's fractured 
pelvis.   

The evidence reflects that the Veteran's fractured pelvis is 
not causing the Veteran to be disabled to the point where a 
compensable rating is warranted.  The Board recognizes that 
the Veteran does suffer from certain disorders that restrict 
activities of daily living.  However, the activities of daily 
living are restricted by disorders that are not service 
connected.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for residuals of 
old fracture, pelvis, involving the inferior ramus of the 
pubis, left must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.


Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).



Left hip
The Veteran testified that in 1955, he was directing traffic 
as a member of the military police.  He stated that while he 
was out in the intersection, he was run over by a car.  That 
is when he incurred his service connected pelvic fracture; 
and he stated that it is also when his left hip and back 
became a problem.  He testified that he has had continuous 
treatment for his left hip since service.  He stated that all 
his doctors believe that the arthritis that has gone 
throughout his body all began when he was injured in service.   

The service treatment records reveal that the Veteran was 
struck by an automobile in October 1955; and that he 
sustained a fracture of the pelvis.  X-rays of the pelvis and 
hips revealed a comminuted fracture of the interior pubic 
ramus on the left.  The report stated that there was 
"minimal separation of the fracture fragments."  He was 
diagnosed with a simple fracture of the pelvis, with no 
artery or nerve involvement.  

The Veteran underwent examinations in May 1957 and June 1958.  
Examination of the lower extremities and the musculoskeletal 
system yielded normal findings.  He also completed a Report 
of Medical History in conjunction with each examination.  In 
both reports, he denied swollen or painful joints; arthritis 
or rheumatism; and bone, joint, or other deformity.   

The Veteran underwent a VA examination in May 1990 (in 
conjunction with another claim).  He stated that he was 
struck by a motor vehicle in 1955, causing a fracture of the 
left inferior ramus of the pubis bone.  He did not have any 
unusual symptoms associated with the injury at the time of 
the examination.  He stated that while working in 1961 (post 
service), he attempted to move a 55-gallon drum that was 
partially filled with copper.  He twisted at the waist and 
felt a popping sensation in his low back.  Upon examination 
of the pelvis, the Veteran had good range of motion in both 
hip joints.  

As noted above, the Veteran underwent VA examinations in 
March 2006 and April 2009.  Each examiner opined that the 
Veteran's left hip disability is not related to the Veteran's 
residuals of old fracture, pelvis, involving the inferior 
ramus of the pubis, left.    

The Veteran submitted a July 2009 operative report reflecting 
that the Veteran underwent a bilateral total hip 
arthroplasty.  The report did not contain a medical opinion 
addressing the issue of whether the Veteran's left hip 
disability is related to service.  

The Veteran also submitted an October 1955 correspondence 
from a fellow soldier (A.C.P) in which he described the 
incident in which the Veteran was struck by a motor vehicle.  
It is consistent with the service treatment records in that 
it shows that the Veteran fractured his pelvis.  There is no 
mention of any left hip disability.  

The Board notes that the service medical records fail to 
reveal any disability of the left hip.  After sustaining a 
fractured pelvis in 1955, he recovered and continued to serve 
until May 1959 without a left hip disability.  Post service 
medical records reveal that the Veteran did not have a left 
hip disability when he was examined in May 1990 (31 years 
after service).

The lack of any post-service medical records for decades 
after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

Moreover, in regards to secondary service connection, the 
April 2009 examiner specifically opined that "I do not 
consider that there is any correlation between the fracture 
pubic ramus in 1955 and his current hip complaints and also 
no left hip functional loss which can be attributed to the 
fracture pelvis." [Emphasis added].    

The Board finds that with no findings of a left hip 
disability in service or for many years after service, and 
with the only two competent medical opinions specifically 
weighing against any possible nexus to service, that the 
preponderance of the evidence weighs against the claim.  

The Board notes at this point that a November 2, 2009, letter 
from Jason E. Reiss, D.O. was received in December 2009.  Dr. 
Reiss stated that the Veteran had been his patient since 
August 2007 and had advanced degenerative joint disease.  Dr. 
Reiss further noted the Veteran's significant in-service 
injuries when he was run over by a vehicle and stated that it 
is "certainly plausible" that the Veteran's extensive 
arthritis in the hips could be related to the incident.  The 
Board has considered Dr. Reiss's statement, but finds that 
the other competent evidence of records is more persuasive.  
Dr. Reiss's opinion is one of possibility only.  To the 
extent that this opinion is offered to show that the 
veteran's left hip disability is causally related to the in-
service injury or to the resulting fracture of the pelvis, 
the Board finds that this opinion is speculative in nature.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship). 

The Board concludes that the preponderance of the evidence is 
against this claim.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for a left hip disability must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Sterility
At the Veteran's hearing, he testified that he has tried to 
conceive; but that he does not have any children.  He 
testified that he has seven brothers and sisters and that 
they all have children.  He believes he is sterile due to 
military service because he was once told that X-rays back in 
the 1950s "weren't that good" and that they could cause 
sterilization.  He stated that he has never seen a doctor 
about his inability to have children.

The Board notes that there is no supporting medical evidence 
that the Veteran is sterile.  He has never sought any 
treatment for it or been diagnosed.  The only evidence he has 
submitted is his testimony regarding the fact that all his 
brothers and sisters have children; but that he does not.  
The Veteran's belief that he is sterile, and the belief that 
sterility is due to X-rays is not supported by any medical 
evidence.  Nevertheless, assuming for the sake of argument 
that the Veteran may now be sterile, there is no medical 
evidence suggesting any causal link to service.  The Board 
does not view the Veteran's lay assertions regarding a causal 
link to service as competent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sterility must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A compensable rating for residuals of old fracture, pelvis, 
involving the inferior ramus of the pubis, left is not 
warranted.  Service connection for left hip disability and 
for alleged sterility is also not warranted.  To this extent, 
the appeal is denied.  


REMAND

Service connection for back disability was denied by rating 
decision in July 1990.  It appears that one basis for the 
denial was a finding that the service-connected residuals of 
a fracture of the pelvis did not cause or aggravate a back 
disability.  The Veteran is now attempting to reopen his back 
claim.  However, the Board is unable to find that he has been 
furnished adequate VCAA notice regarding what evidence is 
necessary to reopen the claim in light of the previous 
denial.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

Accordingly, the case is REMANDED for the following actions:

1.  In regards to the Veteran's 
application to reopen a claim for service 
connection for a back disability, the RO 
should furnish an appropriate letter to 
fully comply with the requirements set 
forth in Kent v. Nicholson, 20 Vet.App. 1 
(2006), to include notice to the Veteran 
of the element or elements found 
insufficient in the previous denial(s). 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim can be reopened.  
If the claim remains denied, then the RO 
should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


